DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021, has been entered.  The amendment of claims 1, 7, 9; and addition of new claims 11-17 is acknowledged. Applicant's arguments with respect to claims 11-17 are addressed in the rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0053402 (“Sekiguchi”) in view of U.S. Patent Pub. 2006/0109314 (“Cabal”), further in view of U.S. Patent Pub. 2019/0283424 (“Mcavoy”).
Claim 11
Sekiguchi discloses a liquid discharge head, comprising: a first substrate in which a nozzle is formed (substrate 13); a second substrate disposed above the first substrate (substrate 10); an energy generation element that generates energy for discharging a liquid by a drive signal being applied (actuator 5); and a vibration plate that vibrates by the energy generated by the energy generation element and that is stacked on the second substrate (vibration plate 30).
Sekiguchi discloses wherein the vibration plate has a first area and a second area positioned at a position different from the first area and having a lower elastic modulus than an elastic modulus of the first area (portion 40 of an edge of layer 40 compared to a portion over the central area of chamber 14 is thinner and the composite elastic modulus different and lower) but does not appear to explicitly disclose the second area includes any of gold, silver, copper, platinum, iron, nickel, chromium, iridium, and tantalum.  
Cabal discloses a similar vibration plate with first and second area positioned at different areas and having different materials with different materials between an anchor and center portion (paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the first area and the second area have a substantially same thickness, but are formed by at least partially different materials, as disclosed by Cabal, into the device of Sekiguchi, for the purpose of reducing rigidity at an anchor portion (Cabal, paragraph [0142], reducing thickness or effective young’s modulus).
Sekiguchi in view of Cabal discloses using a first area and second areas having titanium and aluminum as a material (Cabal, paragraph [0060]) but does not appear to explicitly disclose a second area includes any of gold, silver, copper, platinum, iron, nickel, chromium, iridium, and tantalum.  
Mcavoy discloses another piezoelectric droplet ejector including multi laminate layers forming the ejection head (Fig. 2) and identifies titanium, aluminum, titanium aluminide, and platinum as equivalents in the art for manufacturing conductive layers (paragraph [0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated platinum instead of titanium or aluminum or titanium aluminide, as disclosed by Mcavoy, into the device of Sekiguchi in view of Cabal, as the materials have been recognized as equivalents in the art for conductive layers of an ejection head (Mvavoy, paragraph [0157]).

Claim 12
Sekiguchi in view of Cabal, further in view of Mcavoy discloses the liquid discharge head according to claim 11, wherein in a space positioned between the first substrate and the vibration plate and formed by a wall surface of the second substrate, the second area is closer to the wall surface than the first area (Sekiguchi, Fig. 5).  

Claim 13
Sekiguchi in view of Cabal, further in view of Mcavoy discloses the liquid discharge head according to claim 12, wherein the second area overlaps the wall surface in plan view viewed from a thickness direction of the vibration plate, and the first area does not overlap the wall surface in the plan view (Sekiguchi, Fig. 5).    

Claim 14
Sekiguchi in view of Cabal, further in view of Mcavoy discloses the liquid discharge head according to claim 11, wherein in a space positioned between the first substrate and the vibration plate and formed by a wall surface of the second substrate, the second area is closer to an end of the energy generation element than the first area (Sekiguchi, Fig. 5).  

Claim 15
Sekiguchi in view of Cabal, further in view of Mcavoy discloses the liquid discharge head according to claim 14, wherein5 of 14Application No. 16/941064Amendment "B" dated November 3, 2021 Reply to Final Office Action dated August 4, 2021.the second area overlaps the end of the energy generation element in plan view viewed from a thickness direction of the vibration plate, and the first area does not overlap the end of the energy generation element in the plan view (Sekiguchi, Fig. 5).    

Claim 16
Sekiguchi in view of Cabal, further in view of Mcavoy discloses the liquid discharge head according to claim 11, wherein the first area includes silicon oxide (Cabal, paragraph [0056]).  

Claim 17
Sekiguchi in view of Cabal, further in view of Mcavoy discloses a liquid discharge apparatus comprising: the liquid discharge head according to claim 11; and a control portion controlling operation of the liquid discharge head (Sekiguchi, Fig. 1).  


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head having a first substrate, a second substrate, an energy generation element, and a vibration plate with a first and second areas, the first area and second area having different elastic modulus but also the same thickness.
The cited art, U.S. Patent Pub. 2009/0053402 (“Sekiguchi”) in view of U.S. Patent Pub. 2006/0109314 (“Cabal”), discloses a similar liquid discharge head also having a first substrate, a second substrate, an energy generation element, and a vibration plate with a first and second areas, the first area and second area having different elastic modulus but also the same thickness.  However, the cited art does not appear to explicitly disclose the first layer of the first area and the first layer of the second area have different thicknesses.  Thus, the specific structure and method of making the same is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853